DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-9, 11-12,15, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150090237 A1) in view of Markham (US D817562 S).
Regarding claim 1: Williams teaches the limitations of a launcher-projectile assembly comprising: a launcher (8) having a head (30); and a projectile (60) partially insertable into the head of the launcher (Fig. 1), wherein the head contacts the bottom surface of the at least one channel and is at least partially laterally constrained by one of at least the first side wall and the second side wall (Best illustrated in Fig. 1), such that the head holds more than the projectile's static gravitational weight (Fig. 1).
Based on the drawings, Williams also teaches the projectile (P) having a core (CO) and two or more outer members (OM), the two or more outer members forming at least one channel (C1) having a bottom surface, a first side wall (SW1), and a second side wall (SW2), wherein the bottom surface is an outer surface of the core, the first side wall is a side surface of one of the two or more outer members, and the second side wall is a side surface of the other one of the two or more outer members (See annotated Fig. below). 

    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale

However, if applicant disagrees of examiner’s interpretation of Williams, then Markham also teaches the projectile (P) having a core (CO) and two or more outer members (OM), the two or more outer members forming at least one channel (C1) having a bottom surface, a first side wall (SW1), and a second side wall (SW2), wherein the bottom surface is an outer surface of the core, the first side wall is a side surface of one of the two or more outer members, and the second side wall is a side surface of the other one of the two or more outer members (See annotated Fig. below).

    PNG
    media_image2.png
    392
    497
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the side walls as taught by Markham so as to the user to easily grab or toss the projectile with the launcher, therefore achieving the predictable result of a user-friendly apparatus.
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above. 
Williams further teaches wherein the launcher (8) further comprises an arm (10) and a handle (13), wherein the arm connects the head (30) to the handle, the arm configured to flex when launching the projectile.  
Regarding claim 4: the modified reference teaches the limitations of claim 2 as shown above. 
Williams further teaches wherein the handle (13) is formed in an ergonomic grip profile including a number of finger indentations (just above reference character 12, Fig. 1) for receiving fingers and a thumb rest (just above reference character 13, Fig. 1) contoured for receiving a thumb.  
Regarding claim 6: the modified reference teaches the limitations of claim 2 as shown above. 
Williams further teaches wherein the arm (10) is hinged such that the launcher (8) is foldable to reduce an overall length (Best illustrated in Fig. 2).
Regarding claim 7: the modified reference teaches the limitations of claim 1 as shown above. 
Williams further teaches wherein the head (30) has a "C" shaped profile defined by an inner radius, a width, and a thickness.
Based on the drawings, Williams also teaches wherein the core (CO) of the projectile (P) has at least one cross-sectional shape having a circle with a radius about the same as the inner radius of the "C" shaped profile (C1) (See annotated Fig. below).

    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale

However, if applicant disagrees with Examiner’s interpretation, then Markham also teaches wherein the core (CO) of the projectile (P) has at least one cross-sectional shape having a circle with a radius about the same as the inner radius of the "C" shaped profile (C1) (See annotated Fig. below).

    PNG
    media_image2.png
    392
    497
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the cross-sectional shape as taught by Markham so as to allow the user to easily grab or toss the projectile with the launcher, therefore achieving the predictable result of a user-friendly apparatus.
Regarding claim 8: the modified reference teaches the limitations of claim 7 as shown above. 
Based on the drawings, Williams further teaches wherein the core (CO) of the projectile (P) has and cross-sectional circular shapes (C1) having a radius about the same as the inner radius of the "C" shaped profile (See annotated Fig. below).

    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale

Williams fails to teach at least two cross-sectional circular shapes both having a radius about the same as the inner radius of the "C" shaped profile, the two cross-sectional circular shapes substantially orthogonal to each other.
However, Markham teaches wherein the core (CO) of the projectile (P) has at least two cross-sectional circular shapes (C1,C2) both having a radius about the same as the inner radius of the "C" shaped profile, the two cross-sectional circular shapes substantially orthogonal to each other (See annotated Fig. below).

    PNG
    media_image2.png
    392
    497
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the two cross-sectional shapes as taught by Markham so as to allow the user to easily grab or toss the projectile with the launcher from varying angles or directions, therefore achieving the predictable result of a user-friendly apparatus.
Regarding claim 9: the modified reference teaches the limitations of claim 8 as shown above. 
Based on the drawings, Williams further teaches wherein the two or more outer members (OM) of the core (CO) include outer surfaces forming a spherical-like exterior shape with one or more channels (C1), the spherical-like exterior shape having a radius greater than the inner radius of the "C" shaped profile (See annotated Fig. below).

    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale

However, if applicant disagrees with Examiner’s interpretation, then Markham teaches wherein the two or more outer members (OM) of the core (CO) include outer surfaces (OS) forming a spherical-like exterior shape with one or more channels (C1,C2), the spherical-like exterior shape having a radius greater than the inner radius of the "C" shaped profile (See annotated Fig. below).

    PNG
    media_image2.png
    392
    497
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the spherical-like exterior shapes as taught by by Markham so as to allow the animal to play or bite with the larger spherical-like exterior shape therefore decreasing the likelihood the core is damaged, and thus achieving the predictable result of a more efficient system.
Regarding claim 11: the modified reference teaches the limitations of claim 8 as shown above. 
Based on the drawings, Williams teaches wherein the width of the head (30) is equal to or less than a distance between the first side wall (SW1) and the second side wall (SW2) (See Fig. 1 and annotated Fig. below).

    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale

However, if applicant disagrees with Examiner’s interpretation, then Markham teaches the first side wall (SW1) and the second side wall (SW2) (See annotated Fig. below).

    PNG
    media_image2.png
    392
    497
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the equal distance between side walls as taught by Markham so as to allow a snug fit between the head of the launcher and the projectile, therefore achieving the predictable result of a more effective system. 
Regarding claim 12: the modified reference teaches the limitations of claim 2 as shown above.
Williams further teaches wherein the arm (10) of the launcher includes a spine for reinforcement (Best illustrated in Fig. 3).
Regarding claim 15, the modified reference teaches the limitations of claim 2 as shown above.
Based on the drawings, Williams teaches wherein the two or more outer members (OM) are connected to each other through the core (CO) (See annotated Fig. below). 

    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale

However, if applicant disagrees with examiner’s interpretation, then Markham also teaches wherein the two or more outer members (OM) are connected to each other through the core (CO) (See annotated Fig. below).

    PNG
    media_image2.png
    392
    497
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the connecting outer members as taught by Markham so as to increase the support between the outer members and decreasing the likelihood that they are damaged, therefore achieving the predictable result of a more effective system. 
Regarding claim 20: Williams teaches a launcher (8) comprising: a handle (13); a head (30) configured to engage a projectile (60), and wherein the head contacts the bottom surface of the at least one channel and is at least partially laterally constrained by one of at least the first side wall and the second side wall (Fig. 1), such that the head holds the projectile (Fig. 1); and an arm (10) connecting the handle (13) to the head (30).
Based on the drawings, Williams teaches wherein the projectile (P) has a core (CO) and two or more outer members (OM), the two or more outer members and the core form at least one channel (C1) having a bottom surface, a first side wall (SW1), and a second side wall (SW2), wherein the bottom surface of the at least one channel is an outer surface of the core, the first side wall is a side surface of one of the two or more outer members, and the second side wall is a side surface of the other one of the two or more outer members (See annotated Fig. below)

    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale

However, if applicant disagrees with examiner’s interpretation, then Markham teaches wherein the projectile (P) has a core (CO) and two or more outer members (OM), the two or more outer members and the core form at least one channel (C1) having a bottom surface, a first side wall (SW1), and a second side wall (SW2), wherein the bottom surface of the at least one channel is an outer surface of the core, the first side wall is a side surface of one of the two or more outer members, and the second side wall is a side surface of the other one of the two or more outer members (See annotated Fig. below)

    PNG
    media_image2.png
    392
    497
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the side walls as taught by Markham so as to the user to easily grab or toss the projectile with the launcher, therefore achieving the predictable result of a user-friendly apparatus.
Regarding claim 21: Based on the drawings, Williams teaches a projectile (60) comprising: a core (CO); and two or more outer members (OM), the two or more outer members and the core forming at least one channel (C1) having a bottom surface, a first side wall (SW1), and a second side wall (SW2), wherein the bottom surface of the at least one channel is an outer surface of the core, the first side wall is a side surface of one of the two or more outer members, and the second side wall is a side surface of the other one of the two or more outer members (See annotated Fig. below); and wherein the at least one channel is configured to receive a head of a launcher, wherein the head contacts the bottom surface of the at least one channel and is at least partially laterally constrained by one of at least the first side wall and the second side wall, such that the head holds the projectile (Best illustrated in Fig. 1).

    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale

However, if applicant disagrees with examiner’s interpretation than Markham teaches a core (CO); and two or more outer members (OM), the two or more outer members and the core forming at least one channel (C1) having a bottom surface, a first side wall (SW1), and a second side wall (SW2), wherein the bottom surface of the at least one channel is an outer surface of the core, the first side wall is a side surface of one of the two or more outer members, and the second side wall is a side surface of the other one of the two or more outer members (See annotated Fig. below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the side walls as taught by Markham so as to the user to easily grab or toss the projectile with the launcher, therefore achieving the predictable result of a user-friendly apparatus.
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150090237 A1) in view of Markham (US D817562 S) as applied to claim 2 and 8 above, and further in view of Levin (US 20120006309 A1).
Regarding claim 3: the modified reference teaches the limitations of claim 2 as shown above.
Williams teaches wherein the handle (13) is formed in an ergonomic grip profile including a thumb rest for receiving a thumb (just above reference character 13, Fig. 1).
Williams fails to teach wherein the handle includes a clip shape, the clip shape forming a slot such that an open end of the handle is insertable into a pocket or a belt of a user.
However, Levin teaches wherein the handle (220) includes a clip shape (310), the clip shape forming a slot such that an open end of the handle is insertable into a pocket or a belt of a user (Para 52 “The clip 310, via its holding region 350, allows the ball thrower 10 to be conveniently carried on a belt, waistband, pocket, or the like”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the handle as disclosed by Williams with the clip as taught by Levin so as to allow the launcher to be carried via the belt or strap of the user, achieving the predictable result of a user-friendly apparatus.
Regarding claim 18: the modified reference teaches the limitations of claim 8 as shown above.
It is believed that Williams further teaches wherein the width of the head (30) is elastically deformable and greater than a distance between the first side wall and the second side wall of the channel for the head to engage the channel by friction (See Fig. 1)
However, if applicant disagrees with the examiner’s interpretation, than Levin also teaches wherein the width of the head (110) is elastically deformable and greater than a distance between the first side wall and the second side wall of the channel for the head to engage the channel by friction (para 44 “The elongate members 122 will flex or bend with respect to the central portion 140 to accommodate the larger balls 20 or 30.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the head as disclosed by Williams with the elastically deformable head as taught by Levin so as to grip the ball with the handle so that the ball doesn’t fall, therefore achieving the predictable result of a more effective system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150090237 A1) in view of Markham (US D817562 S) as applied to claim 2 above and further in view of Pickering (US 20050070198 A1, provided by applicant in IDS of 09/03/2019). 
Regarding claim 5, the modified reference teaches the limitations of claim 2 as shown above.
Williams fails to teach wherein the arm is telescopically extendable.
However, Pickering teaches wherein the arm (90) is telescopically extendable (Para 21 “the rod portion 90 is comprised of section 6 and tubular member 4. The rod portion 6 can slide into tube portion 4 as shown by the dotted line 23 allowing the overall length of the handle 50 to be adjusted”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the arm as disclosed by Williams with the extending arm as taught by Pickering so as to decrease the area needed to carry or ship the apparatus, therefore achieving the predictable result of a more efficient apparatus
Claims 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150090237 A1) in view of Markham (US D817562 S) as applied to claims 2 and 9 above, and further in view of Gao (US 20190297848 A1).
Regarding claim 10, the modified reference teaches the limitations of claim 9 as shown above.
Williams fails to teach wherein the outer members are made of a flexible material configured for pets to bite, and wherein the at least one channel forms an air passage way in case the projectile is stuck inside a pet's throat.
Markham teaches wherein the at least one channel (C1) forms an air passage (C1, SW1, SW2 form an air passage) way in case the projectile (P) is stuck inside a pet's throat (See annotated Fig. below).


    PNG
    media_image2.png
    392
    497
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the air passages as taught by Markham so as to allow the pet to breath when the projectile is within the mouth of the pet, therefore achieving the predictable result of a more efficient apparatus. 
Gao teaches wherein the outer members (3) are made of a flexible material configured for pets to bite (Para 33 “The mesh 3 can comprise a synthetic fabric or other flexible material.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the flexible outer members as taught by Gao so as to increase the amusement of the animal, therefore achieving the predictable result of a more efficient system.
Regarding claim 13, the modified reference teaches the limitations of claim 2 as shown above.
Williams fails to teach wherein the outer members are mechanically connected to the core.
However, Gao teaches wherein the outer members (3) are mechanically connected to the core (Best illustrated in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the mechanical connection as taught by Gao so as to allow the user to disassemble the apparatus as needed, achieving the predictable result of an efficient system.
Regarding claim 14, the modified reference teaches the limitations of claim 13 as shown above.
Williams fails to teach wherein the outer members are also chemically connected to the core.
However, Gao teaches wherein the outer members (3) are also chemically connected to the core (para 38 “During the manufacturing process, the mesh material 3 is positioned within a mold, and molten or flowable thermoplastic polymer is then injected into then mold”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the chemical connection as taught by Gao so as to allow the outer members to have different characteristics than the core, perhaps for the amusement of the animal, therefore achieving the predictable result of a more effective system.
Claims 16-17 rejected are under 35 U.S.C. 103 as being unpatentable over Williams (US 20150090237 A1) in view of Markham (US D817562 S) as applied to claim 2 above, and further in view of Wills (US D783743 S).
Regarding claim 16 the modified reference teaches the limitations of claim 2 as shown above.
 Williams fails to teach wherein the first side wall and the second side wall are not parallel to each other and form a flaring angle.
However, Wills teaches wherein the first side wall (SW1) and the second side wall (SW2) are not parallel to each other and form a flaring angle (See annotated Fig. below)

    PNG
    media_image3.png
    404
    392
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the flaring side walls as taught by Wills so as to allow easier engagement between the head of the launcher and the projectile, therefore achieving the predictable result of a more effective system. 
Regarding claim 17 the modified reference teaches the limitations of claim 2 as shown above.
 Williams fails to teach wherein the two or more outer members of the core include outer surfaces forming a rectangular-like shape.
However, Wills teaches wherein the two or more outer members (OM) of the core include outer surfaces forming a rectangular-like shape (See annotated Fig. below).

    PNG
    media_image4.png
    443
    478
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the projectile as disclosed by Williams with the rectangular outer surfaces as taught by Wills so as to create more room for air to pass the channels in the case the projectile gets stuck in the mouth or throat of an animal, therefore achieving the predictable result of a more effective system.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150090237 A1) in view of Markham (US D817562 S) as applied to claim 1 above, and further in view of Smit (US 8701640 B2, provided by applicant in IDS of 09/03/2019).
Regarding claim 19: the modified reference teaches the limitations of claim 1 as shown above.
Williams further teaches the head (30) and the core (CO, see annotated Fig. below).
    PNG
    media_image1.png
    530
    462
    media_image1.png
    Greyscale

Williams fails to teach wherein the head and the core are made of a material having a high elastic modulus such that insignificant plastic deformations occur over time.
However, Smit teaches wherein the head and the core are made of a material having a high elastic modulus such that insignificant plastic deformations occur over time (Col 3 lines 36-37 “disc 130 is constructed out of a durable nylon material suitable for prolonged use”; Col 5 lines 39-45 “first finger 120 and second finger 122 are made from a semi-rigid plastic material – the fingers are constructed from any material sufficiently resilient to accomplish a coupling and de-coupling event”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the head and core of projectile as disclosed by Williams with the high elastic modulus material as taught by Smit so as to decrease the likelihood that the launcher or projectile are damaged or broken, therefore achieving the predictable result of a more efficient system.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hansen (US 20130284158 A1), Matsumoto (US 20080004140 A1), Hartelius (US 20170112099 A1), and Clarke (US 9623304 B2) are all within the related field of projectile throwing devices. Wechsler (US 20150020748 A1), Perry (US 20130167778 A1), and Angle (US 20120279459 A1) are all within the related field of projectiles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                        
/JOSHUA D HUSON/               Supervisory Patent Examiner, Art Unit 3642